[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE THIRD-PARTY COMPLAINT
In the third-party complaint, Kurt M. Ahlberg attempts to assert an indemnity claim against SIR V, LLC on the ground Ahlberg was passively negligent and SIR V, LLC was actively negligent. See Crotta v. HomeDepot, Inc. 249 Conn. 634, 641, 732 A.2d 767 (1999). The legal doctrine on which Ahlberg relies applies to joint tortfeasors. Kurt M. Ahlberg and SIR V, LLC are not joint tortfeasors. As Ahlberg points out on page eight of his brief, which he filed in objection to the motion to strike, "the action against the defendant in the present action is for professional negligence and the action against the third party is for breach of contract. . . ."
The motion to strike the third-party complaint is granted.
  ___________________ THIM, J.
CT Page 519